DETAILED ACTION
This non-final rejection is responsive to the application filed 18 June 2018 and amendments filed 12 November 2018.
Claims 1-20 are cancelled. Claims 21-40 are added. No claims have been withdrawn. Therefore, claims 21-40 are presently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 October 2018, 14 February 2020, and 28 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 800 in FIG. 8 and 900 in FIG. 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first model configured to generate,” “a second model configured to generate,” and “wherein the first model is configured to obtain … and update” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-13 of U.S. Patent No. 10,121,104 in view of Itou et al. (US 2018/0082150) (“Itou”). 

Instant Appl. No. 16/011,136
U.S. Patent No. 10,121,104
(Claim 21)
A method of facilitating anomaly detection via a multi-model architecture, the method being implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: 


obtaining data items that corresponds to a concept; 

providing the data items to a first model to cause the first model to generate hidden representations of the data items from the data items; 

providing the hidden representations of the data items to a second model to cause the second model to generate reconstructions of the data items from the hidden representations of the data items; 

providing the reconstructions of the data items to the first model, 




the first model updating one or more representation-generation-related configurations of the first model based on the data items and the reconstructions of the data items.

(Claim 25)
The method of claim 23, wherein the first model is configured to generate additional hidden representations of the data items from the data items subsequent to the updating of the first model, the method further comprising: 
…
providing the additional reconstructions of the data items as reference feedback to the first model to cause the first model to assess the additional reconstructions of the data items against the data items, the first model further updating one or more representation-generation-related configurations of the first model based on the first model's assessment of the additional reconstructions of the data items.  

(Claim 1)
A method of facilitating anomaly detection via a multi-neural-network architecture, the method being implemented by a computer system that comprises one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:

obtaining data items that correspond to a concept;

providing the data items to a first neural network to cause the first neural network to generate hidden representations of the data items from the data items;

providing the hidden representations of the data items to a second neural network to cause the second neural network to generate reconstructions of the data items from the hidden representations of the data items;

providing the reconstructions of the data items as reference feedback to the first neural network to cause the first neural network to assess the reconstructions of the data items against the data items, 

the first neural network updating one or more representation-generation-related configurations of the first neural network based on the first neural network's assessment of the reconstructions of the data items; and


…

(Claim 23)
The method of claim 21, further comprising:

subsequent to providing theFiling Date: June 18, 2018 reconstructions of the data items, performing the following operations: 

providing a given data item to the first model to cause the first model to generate a hidden representation of the given data item from the given data item; 

providing the hidden representation of the given data item to the second model to cause the second model to generate a reconstruction of the given data item from the hidden representation of the given data item; and 


detecting an anomaly in the given data item based on differences between the given data item and the reconstruction of the given data item.

(Claim 1 – continued)
…

subsequent to providing the reconstructions of the data items, performing the following operations:
providing a first data item to the first neural network to cause the first neural network to generate a hidden representation of the first data item from the first data item;

providing the hidden representation of the first data item to the second neural network to cause the second neural network to generate a reconstruction of the first data item from the hidden representation of the first data item; and

detecting an anomaly in the first data item based on differences between the first data item and the reconstruction of the first data item.
(Claim 22)
The method of claim 21, further comprising: subsequent to providing the reconstructions of the data items, performing the following operations: 

providing a given data item to the first model to cause the first model to generate a hidden representation of the given data item from the given data item; and 


providing the hidden representation of the given data item to the second model to cause the second model to generate a reconstruction of the given data item from the hidden representation of the given data item, 


wherein no anomaly is detected in the given data item based on differences between the given data item and the reconstruction of the given data item.  

(Claim 2)
The method of claim 1, further comprising:
subsequent to providing the reconstructions of the data items, performing the following operations:

providing a second data item to the first neural network to cause the first neural network to generate a hidden representation of the second data item from the second data item; and

providing the hidden representation of the second data item to the second neural network to cause the second neural network to generate a reconstruction of the second data item from the hidden representation of the second data item,

wherein no anomaly is detected in the second data item based on differences between the second data item and the reconstruction of the second data item.

(Claim 24)
The method of claim 23, further comprising: subsequent to providing the reconstructions of the data items, performing the following operations: 

obtaining additional data items that corresponds to the concept; 

providing the additional data items to the first model to cause the first model to generate hidden representations of the additional data items from the additional data items; 


providing the hidden representations of the additional data items to the second model to cause the second model to generate reconstructions of the additional data items from the hidden representations of the additional data items; 

providing the additional data items, the reconstructions of the additional data items, and given reference feedback to a third model to cause the third model to be trained based on the additional data items, the reconstructions of the additional data items, and the given reference feedback to generate an indication that each additional data item of the additional data items and the reconstruction corresponding to the additional data item are similar; and 

providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 


wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.  

(Claim 4)
The method of claim 1, further comprising:
subsequent to providing the reconstructions of the data items, performing the following operations:

obtaining additional data items that correspond to the concept;

providing the additional data items to the first neural network to cause the first neural network to generate hidden representations of the additional data items from the additional data items;

providing the hidden representations of the additional data items to the second neural network to cause the second neural network to generate reconstructions of the additional data items from the hidden representations of the additional data items;

providing the additional data items, the reconstructions of the additional data items, and given reference feedback to a third neural network to cause the third neural network to be trained based on the additional data items, the reconstructions of the additional data items, and the given reference feedback to generate an indication that each additional data item of the additional data items and the reconstruction corresponding to the additional data item are similar; and

providing the first data item and the reconstruction of the first data item to the third neural network to cause the third neural network to assess the differences between the first data item and the reconstruction of the first data item, the third neural network generating an indication that the first data item and the reconstruction of the first data item are not similar based on the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the indication generated by the third neural network.

(Claim 25)
The method of claim 23, wherein the first model is configured to generate additional hidden representations of the data items from the data items subsequent to the updating of the first model, the method further comprising: 

providing the additional hidden representations of the data items to the second model to cause the second model to generate additional reconstructions of the data items from the additional hidden representations of the data items; and 

providing the additional reconstructions of the data items as reference feedback to the first model to cause the first model to assess the additional reconstructions of the data items against the data items, the first model further updating one or more representation-generation- related configurations of the first model based on the first model's assessment of the additional reconstructions of the data items.  

(Claim 5)
The method of claim 1, wherein the first neural network is configured to generate additional hidden representations of the data items from the data items subsequent to the updating of the first neural network, the method further comprising:

providing the additional hidden representations of the data items to the second neural network to cause the second neural network to generate additional reconstructions of the data items from the additional hidden representations of the data items; and

providing the additional reconstructions of the data items as reference feedback to the first neural network to cause the first neural network to assess the additional reconstructions of the data items against the data items, the first neural network further updating one or more representation-generation-related configurations of the first neural network based on the first neural network's assessment of the additional reconstructions of the data items.

(Claim 26)
The method of claim 25, further comprising: 

providing the data items, the additional reconstructions of the data items, and given reference feedback to a third model to cause the third model to be trained based on the data items, the additional reconstructions of the data items, and the given reference feedback to generate an indication that each data item of the data items and the additional reconstruction corresponding to the data item are similar; and 


providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 


wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.  

(Claim 6)
The method of claim 5, further comprising:

providing the data items, the additional reconstructions of the data items, and given reference feedback to a third neural network to cause the third neural network to be trained based on the data items, the additional reconstructions of the data items, and the given reference feedback to generate an indication that each data item of the data items and the additional reconstruction corresponding to the data item are similar; and

providing the first data item and the reconstruction of the first data item to the third neural network to cause the third neural network to assess the differences between the first data item and the reconstruction of the first data item, the third neural network generating an indication that the first data item and the reconstruction of the first data item are not similar based on the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the indication generated by the third neural network.

(Claim 27)
The method of claim 26, wherein the third model generates one or more indications of which portions of the given data item and the reconstruction of the given data item are not similar, and 

wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications generated by the third model.  

(Claim 7)
The method of claim 6,
wherein the third neural network generates one or more indications of which portions of the first data item and the reconstruction of the first data item are not similar, and

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the one or more indications generated by the third neural network.

(Claim 28)
The method of claim 27, wherein the third model generates one or more additional indications of which portions of the given data item and the reconstruction of the given data item are similar, and 


wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications and the one or more additional indications generated by the third model.  

(Claim 8)
The method of claim 7,
wherein the third neural network generates one or more additional indications of which portions of the first data item and the reconstruction of the first data item are similar, and

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the one or more indications and the one or more additional indications generated by the third neural network.

(Claim 29)
The method of claim 25, further comprising: 

determining pairs such that each of the pairs comprises one of the data items and the additional reconstruction of another one of the data items; 

providing the pairs to a third model to cause the third model to, with respect to each of the pairs, generate an indication of whether the corresponding data item and additional reconstruction of the pair are similar; 


providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the corresponding data item and additional reconstruction of each of the pairs are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications; and providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, 



the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 


wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.  

(Claim 9)
The method of claim 5, further comprising:

determining pairs such that each of the pairs comprises one of the data items and the additional reconstruction of another one of the data items;

providing the pairs to a third neural network to cause the third neural network to, with respect to each of the pairs, generate an indication of whether the corresponding data item and additional reconstruction of the pair are similar;

providing given reference feedback to the third neural network to cause the third neural network to assess the generated indications against the given reference feedback, the given reference feedback indicating that the corresponding data item and additional reconstruction of each of the pairs are not similar, the third neural network updating one or more configurations of the third neural network based on the third neural network's assessment of the generated indications; and
providing the first data item and the reconstruction of the first data item to the third neural network to cause the third neural network to assess the differences between the first data item and the reconstruction of the first data item, 

the third neural network generating an indication that the first data item and the reconstruction of the first data item are not similar based on the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the indication generated by the third neural network.

(Claim 30)
The method of claim 21, further comprising: 

determining subsets of data items such that each of the data item subsets comprise at least two data items of the data items; 

providing the data item subsets to a third model to cause the third model to, with respect to each of the data item subsets, generate an indication of whether the two data items of the data item subset are similar; 


providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the two data items of each of the data item subsets are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications; and 


providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 


wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.  

(Claim 10)
The method of claim 1, further comprising:

determining subsets of data items such that each of the data item subsets comprise at least two data items of the data items;

providing the data item subsets to a third neural network to cause the third neural network to, with respect to each of the data item subsets, generate an indication of whether the two data items of the data item subset are similar;

providing given reference feedback to the third neural network to cause the third neural network to assess the generated indications against the given reference feedback, the given reference feedback indicating that the two data items of each of the data item subsets are not similar, the third neural network updating one or more configurations of the third neural network based on the third neural network's assessment of the generated indications; and

providing the first data item and the reconstruction of the first data item to the third neural network to cause the third neural network to assess the differences between the first data item and the reconstruction of the first data item, the third neural network generating an indication that the first data item and the reconstruction of the first data item are not similar based on the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the indication generated by the third neural network.

(Claim 31)
The method of claim 21, further comprising: 

deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item, 

wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item.  

(Claim 11)
The method of claim 1, further comprising:

deemphasizing one or more of the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the one or more deemphasized differences and one or more other ones of the differences between the first data item and the reconstruction of the first data item.

(Claim 32)
The method of claim 21, further comprising: 

emphasizing one or more of the differences between the given data item and theFiling Date: June 18, 2018 reconstruction of the given data item, 

wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more emphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item.  

(Claim 12)
The method of claim 1, further comprising:

emphasizing one or more of the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the one or more emphasized differences and one or more other ones of the differences between the first data item and the reconstruction of the first data item.

(Claim 33)
The method of claim 21, further comprising: 

deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item; and 

emphasizing one or more other ones of the differences between the given data item and the reconstruction of the given data item, 

wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and the one or more emphasized differences.  

(Claim 13)
The method of claim 1, further comprising:

deemphasizing one or more of the differences between the first data item and the reconstruction of the first data item; and

emphasizing one or more other ones of the differences between the first data item and the reconstruction of the first data item,

wherein detecting the anomaly comprises detecting the anomaly in the first data item based on the one or more deemphasized differences and the one or more emphasized differences.

Though the claims in the instant application disclose first, second, and third models, the claim language in the instant application does not explicitly disclose first, second, and third “neural network” models. However, Itou is also directed toward anomaly detection using models that can generate hidden representations, generate reconstructions, and identify anomalies. Itou discloses, “In the learning processing by the learning device 1, a multilayered neural network (Deep Neural Network: DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) may also be adopted” (Itou, P[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the models recited in the instant application to represent neural network models, as disclosed in Itou, to yield predictable results of generating hidden representations of data, generating reconstructions of the data, and detecting anomalies using the first, second, and third models.

Claims 34-36 in the instant application are directed to a system comprising one or more processors executing computer program instructions that, when executed, cause the one or more processors to perform the method recited in claims 21, 23, and 25-26. Therefore, the double patenting rejection made to claims 21, 23, and 25-26 are applied to claims 34-36.

Claims 37-40 in the instant application are directed to a system comprising components recited in claims 21, 23, and 25-27. Therefore the double patenting rejection made to claims 21, 23, and 25-27 are also applied to claims 37-30.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 21, claim 21 recites obtaining data items that correspond to a concept; providing the data items to a first model to cause the first model to generate hidden representations of the data items from the data items; providing the hidden representations of the data items to a second model to cause the second model to generate reconstructions of the data items from the hidden representations of the data items; and providing the reconstructions of the data items to the first model, the first model updating one or more representation-generated-related configurations of the first model based on the data items and the reconstructions of the data items. 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The limitation of obtaining data items that correspond to a concept, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually collecting information. Similarly, the limitation of providing the data items to a first model to cause the first model to generate hidden representations of the data items from the data items is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, except for the recitation of generic computer components. For example, the step of “providing” in the context of this claim encompasses translating data items into hidden representations, which can be performed mentally. Similarly, the limitation of providing the hidden representations of the data items to a second model to cause the second model to generate reconstructions of the data items from the hidden representations of the data items is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, except for the recitation of generic computer components. For example, this step of “providing” in the context of this claim encompasses reconstructing the data items from their hidden representations, which can be performed mentally. Similarly, the limitation of providing the reconstructions of the data items to the first model, the first model updating one or more representation-generated-related configurations of the first model based on the data items and the reconstructions of the data items is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, except for the recitation of generic computer components. For example, this step of “providing” and “updating” in the context of this claim encompasses comparing the data items with the reconstructed data items and adjusting how the hidden representations are achieved, which can be performed mentally or with the use of a physical aid such as pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a processor to perform the claimed steps. The processor is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of obtaining and providing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. These additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, and generally linking the use of the abstract idea to a particular technological environment or field of use is not enough to qualify as significantly more. The claims are not patent eligible.

Regarding claim 22,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “providing,” “wherein no anomaly is detected in the given data based on differences between the given data item and the reconstruction of the given data item.” The steps of “providing,” under its broadest reasonable interpretation, cover performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, the step of “providing” in the context of this claim encompasses translating data items into hidden representations and reconstructing the data items from their hidden representations, which can be performed mentally. Similarly, the limitation wherein no anomaly is detected, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. For example, this limitation reciting “wherein no anomaly is detected” encompasses the mental process of judgement and evaluation based on differences, which can be performed mentally or with the use of a physical aid such as pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 23,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “providing” and “detecting an anomaly in the given data item based on differences between the given data item and the reconstruction of the given data item.” The steps of “providing,” under its broadest reasonable interpretation, cover performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, the step of “providing” in the context of this claim encompasses translating data items into hidden representations and reconstructing the data items from their hidden representations, which can be performed mentally. Similarly, the step of “detecting,” under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. For example, this limitation reciting “detecting” encompasses the judgement and evaluation based on differences, which can be performed mentally or with the use of a physical aid such as pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

which does not fundamentally alter the mental nature of the method

Regarding claim 24,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “obtaining” and “providing,” which are not fundamentally different from the steps of obtaining and providing recited in the claims on which claim 24 depends and is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 25,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “providing,” which are not fundamentally different from the steps of obtaining and providing recited in the claims on which claim 25 depends and is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 26,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “providing,” which are not fundamentally different from the steps of obtaining and providing recited in the claims on which claim 26 depends and is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 27,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites further limitations “wherein the third model generates one or more indications of which portions of the given data item and the reconstruction of the given data item are not similar” and “wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications generated by the third model.” The step of generating one or more indications, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, the step of generating one or more indications in the context of this claim encompasses observation and judgement, which can be performed mentally or with the use of a physical aid such as pen and paper. Similarly, the step of detecting, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. For example, the limitation reciting detecting encompasses judgement and evaluation based on differences, which can be performed mentally or with the use of a physical aid such as pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 28,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of generating and detecting, which are not fundamentally different from the steps of generating and detecting recited in the claims on which claim 28 depends and is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 29,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “determining pairs,” “providing the pairs,” “providing given reference feedback,” and “providing the given data item and the reconstruction of the given data item,” “wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.” The step of “determining pairs,” under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, the step of “determining” in the context of this claim encompasses judging and defining data into pairs, which can be performed mentally. The additional steps of “providing” and detecting the anomaly are similar to those recited in claims on which claim 29 depends and are subject to the same analysis, as above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 30,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites steps similar to those recited in claim 29 and does not recite further limitations that are fundamentally different from the mental nature of the method, and so it is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 31,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites additional steps of “deemphasizing one or more of the differences,” “wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item.” The step of “deemphasizing,” under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. Other than reciting the method being implemented by “one or more processors executing computer program instructions,” nothing in the claim limitations precludes the step from being performed in the mind. For example, the step of “deemphasizing” in the context of this claim encompasses judging an importance of one or more differences, which can be performed mentally. Similarly, the limitation of detecting the anomaly, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components. For example, this limitation reciting “detecting the anomaly” encompasses the mental process of judgement and evaluation based on differences, which can be performed mentally or with the use of a physical aid such as pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 32,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites steps similar to those recited in claim 31 and does not recite further limitations that are fundamentally different from the mental nature of the method, and so it is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 33,
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, Prong 1: The claim recites steps similar to those recited in claims 31-32 and does not recite further limitations that are fundamentally different from the mental nature of the method, and so it is subject to the same analysis, as above. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application, as above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claims 34-36, claims 34-36 are directed to a system comprising one or more processors executing computer program instructions that, when executed, cause the one or more processors to perform the method recited in claims 21, 23, and 25-26. Claims 34-36 do not recite anything significantly more than what is recited in claims 21, 23, and 25-26. The rejection made to claims 21, 23, and 25-26 are applied to claims 34-36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 34-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (US 2018/0082150) (“Itou”).
Regarding claim 21, Itou teaches a method of facilitating anomaly detection via a multi-model architecture, the method being implemented by one or more processors executing computer program instructions that, when executed, perform the method (Itou, P[0031], “Some or all of the respective functional units of the learning device 1 and the abnormality detection device 1A may be realized by a processor executing a program (software).”), 
the method comprising: 
obtaining data items that corresponds to a concept (Itou, PP[0016-0017] and FIG. 1, “A learning device 1 performs compression processing and decoding processing (reconstruction processing) of normal data as a preparation for performing abnormality detection of data. … The learning data D1 includes, for example, arbitrary data such as sensor data measured by various types of sensors, operation log data of various types of apparatuses, data of various numerical values, and data of various categories.”); 
providing the data items to a first model to cause the first model to generate hidden representations of the data items from the data items (Itou, P[0020], “The encoder 10 [a first model] compresses the learning data D1 and generates a compressed data and outputs the compressed data to the first identifier 14 and the decoder 12.”); 
providing the hidden representations of the data items to a second model to cause the second model to generate reconstructions of the data items from the hidden representations of the data items (Itou, P[0020], “The encoder 10 compresses the learning data D1 and generates a compressed data and outputs the compressed data to the first identifier 14 [example of a second model] and the decoder 12 [example of a second model].”); 
providing the reconstructions of the data items to the first model, the first model updating one or more representation-generation-related configurations of the first model based on the data items and the reconstructions of the data items (Itou, PP[0020-0024], “The encoder 10 compresses the learning data D1 and generates a compressed data and outputs the compressed data to the first identifier 14 and the decoder 12. … The decoder 12 generates reconstruction data by decoding the compressed data input from the encoder 10, and outputs the reconstruction data to the second identifier 16. … The second identifier 16 … outputs an identification result (a second identification result) to the encoder 10 and the decoder 12. … Each of the encoder 10 and the decoder 12 adjusts the compressing parameter and the decoding parameter on the basis of the second identification result so that a difference between the reconstruction data and the learning data D1 is reduced. That is, each of the encoder 10 and the decoder 12 adjusts the compressing parameter and the decoding parameter to bring the reconstruction data closer to the learning data D1.” Itou, P[0042], “each of the encoder 10 and the decoder 12 adjusts the compressing parameter and the decoding parameter so that a difference between the reconstruction data generated by the decoder 12 and the learning data D1 on which the compression and decoding processing are not performed is reduce on the basis of the second identification result input from the second identifier 16.”).

Regarding claim 22, Itou teaches the method of claim 21, further comprising: 
subsequent to providing the reconstructions of the data items (Itou, PP[0016-0018], “For example, the learning device 1 performs compression and decoding processing of learning data D1, and calculates a learning parameter P1 which adapts to the learning data D1. … An abnormality detection device 1A detects abnormality of detection data (input data) D2 using the learning parameter P1 calculated by the learning device 1, and outputs a detection result R1.” Itou, PP[0058-0059], “an operation of the abnormality detection device 1A of the embodiment will be described. … the encoder 10 compresses the detection data D2 and outputs the compressed data to the first identifier 14 and the decoder 12.”), 
performing the following operations: 
providing a given data item to the first model to cause the first model to generate a hidden representation of the given data item from the given data item (Itou, P[0059], “First, the encoder 10 compresses the detection data D2 and outputs the compressed data to the first identifier 14 and the decoder 12 (step S201).”); and 
providing the hidden representation of the given data item to the second model to cause the second model to generate a reconstruction of the given data item from the hidden representation of the given data item (Itou, P[0062], “Next, the decoder 12 generates reconstruction data by decoding compression data input from the encoder 10, and outputs the reconstruction data to the second identifier 16 (step S205).”), 
wherein no anomaly is detected in the given data item based on differences between the given data item and the reconstruction of the given data item (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”).

Regarding claim 23, Itou teaches the method of claim 21, further comprising: 
subsequent to providing the reconstructions of the data items (Itou, PP[0016-0018], “For example, the learning device 1 performs compression and decoding processing of learning data D1, and calculates a learning parameter P1 which adapts to the learning data D1. … An abnormality detection device 1A detects abnormality of detection data (input data) D2 using the learning parameter P1 calculated by the learning device 1, and outputs a detection result R1.” Itou, PP[0058-0059], “an operation of the abnormality detection device 1A of the embodiment will be described. … the encoder 10 compresses the detection data D2 and outputs the compressed data to the first identifier 14 and the decoder 12.”), 
performing the following operations: 
providing a given data item to the first model to cause the first model to generate a hidden representation of the given data item from the given data item (Itou, P[0059], “First, the encoder 10 compresses the detection data D2 and outputs the compressed data to the first identifier 14 and the decoder 12 (step S201).”); 
providing the hidden representation of the given data item to the second model to cause the second model to generate a reconstruction of the given data item from the hidden representation of the given data item (Itou, P[0062], “Next, the decoder 12 generates reconstruction data by decoding compression data input from the encoder 10, and outputs the reconstruction data to the second identifier 16 (step S205).”); and 
detecting an anomaly in the given data item based on differences between the given data item and the reconstruction of the given data item (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”).

Regarding claim 24, Itou teaches the method of claim 23, further comprising: subsequent to providing the reconstructions of the data items, performing the following operations: 
obtaining additional data items that corresponds to the concept (Itou, P[0055], “When it is determined that the sampling of the learning data D1 is not completed, the encoder 10 samples at least one piece of the remaining learning data D1 and performs the compression and decoding processing, and parameter adjustment processing hereon.” Itou, P[0056], “The encoder 10 performs learning processing on the learning data group again when it is determined that the number of times learning processing has been performed is less than the predetermined number of times.”); 
providing the additional data items to the first model to cause the first model to generate hidden representations of the additional data items from the additional data items (Itou, P[0033], “First, the encoder 10 samples at least one piece of learning data D1 from a plurality of pieces of learning data D1…, compresses the learning data D1, and outputs the compressed data to the first identifier 14 and the decoder 12 (step S101).”); 
providing the hidden representations of the additional data items to the second model to cause the second model to generate reconstructions of the additional data items from the hidden representations of the additional data items (Itou, P[0034], “Next, the decoder 12 generates reconstruction data by decoding the compressed data input from the encoder 10, and outputs the reconstruction data to the second identifier 16 (step S103).”); 
providing the additional data items, the reconstructions of the additional data items, and given reference feedback to a third model to cause the third model to be trained based on the additional data items, the reconstructions of the additional data items, and the given reference feedback to generate an indication that each additional data item of the additional data items and the reconstruction corresponding to the additional data item are similar (Itou, FIG. 2 shows additional data items and the reconstructions of the additional data items to a third model, which may be represented by the second identifier. Itou, P[0048], “Furthermore, after the adjustment processing of parameters, parameters of the first identifier 14 and the second identifier 16 are adjusted to reduce learning losses of the first identifier 14 and the second identifier 16 [which can be represented by equations (9) and (10)].” Itou, P[0050], “The second identifier 16 adjusts parameters to minimize the learning loss [see Equation (10), where the elements] correspond to a first dimension and a second dimension of a two-dimensional vector y output [given reference feedback] by the second identifier 16.”); and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”).

Regarding claim 25, Itou teaches the method of claim 23, 
wherein the first model is configured to generate additional hidden representations of the data items from the data items subsequent to the updating of the first model (Itou, P[0055], “When it is determined that the sampling of the learning data D1 is not completed, the encoder 10 samples at least one piece of the remaining learning data D1 and performs the compression and decoding processing, and parameter adjustment processing hereon.” Itou, P[0056], “The encoder 10 performs learning processing on the learning data group again when it is determined that the number of times learning processing has been performed is less than the predetermined number of times.”), 
the method further comprising: 
providing the additional hidden representations of the data items to the second model to cause the second model to generate additional reconstructions of the data items from the additional hidden representations of the data items (Itou, P[0062], “Next, the decoder 12 generates reconstruction data by decoding compression data input from the encoder 10, and outputs the reconstruction data to the second identifier 16 (step S205).”); and 
providing the additional reconstructions of the data items as reference feedback to the first model to cause the first model to assess the additional reconstructions of the data items against the data items, the first model further updating one or more representation-generation-related configurations of the first model based on the first model's assessment of the additional reconstructions of the data items (Itou, P[0042], “each of the encoder 10 and the decoder 12 adjusts the compressing parameter and the decoding parameter so that a difference between the reconstruction data generated by the decoder 12 and the learning data D1 on which the compression and decoding processing are not performed is reduce on the basis of the second identification result input from the second identifier 16.”).

Regarding claim 26, Itou teaches the method of claim 25, further comprising: 
providing the data items, the additional reconstructions of the data items, and given reference feedback to a third model to cause the third model to be trained based on the data items, the additional reconstructions of the data items, and the given reference feedback to generate an indication that each data item of the data items and the additional reconstruction corresponding to the data item are similar (Itou, FIG. 2 shows additional data items and the reconstructions of the additional data items to a third model, which may be represented by the second identifier. Itou, P[0048], “Furthermore, after the adjustment processing of parameters, parameters of the first identifier 14 and the second identifier 16 are adjusted to reduce learning losses of the first identifier 14 and the second identifier 16 [which can be represented by equations (9) and (10)].” Itou, P[0050], “The second identifier 16 adjusts parameters to minimize the learning loss [see Equation (10), where the elements] correspond to a first dimension and a second dimension of a two-dimensional vector y output [given reference feedback] by the second identifier 16.”); and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model (Itou, P[0063], “Next, the second identifier 16 calculates an abnormality degree indicating a degree of the difference between the reconstruction data input from the decoder 12 and then the detection data D2, and performs abnormality detection of data on the basis of this abnormality degree (step S207). The second identifier 16 determines that data is abnormal (a second abnormality) when the abnormality degree is equal to or greater than a predetermined threshold value (a second threshold value), and determines that data is normal when the abnormality degree is less than the second threshold value.”).

Regarding claims 34-36, claims 34-36 are directed to a system comprising one or more processors executing computer program instructions that, when executed, cause the one or more processors to perform the method recited in claims 21, 23, and 25-26. Therefore, the rejection made to claims 21, 23, and 25-26 are applied to claims 34-36.

Regarding claim 37-39, claims 37-39 are directed to a system comprising elements recited in claims 21, 23, and 25-26. Therefore, the rejection made to claims 21, 23, and 25-26 are applied to claims 37-39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-28, 31-33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Zhou et al. (“Anomaly Detection with Robust Deep Autoencoders,” August 2017, KDD ‘17, pp. 665-674) (“Zhou”).
Regarding claim 27, Itou teaches the method of claim 26.
Itou does not disclose the method, 
wherein the third model generates one or more indications of which portions of the given data item and the reconstruction of the given data item are not similar, and 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications generated by the third model.
However, Zhou teaches the method, 
wherein the third model generates one or more indications of which portions of the given data item and the reconstruction of the given data item are not similar (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . in particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA [Robust Deep Autoencoder] emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased to trade-off false-positives for false negatives.” See also Zhou, p. 672, Figure 4.), and 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications generated by the third model (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . in particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased to trade-off false-positives for false negatives.” See also Zhou, p. 672, Figure 4.).
Both Itou and Zhou are directed to anomaly detection using deep autoencoders. It would have been obvious to one ordinary skill in the art before the effective filing date to modify the third model in Itou to include generating one or more indications of which portions of the given data item and the reconstruction of the given data item are not similar, as disclosed in Zhou. Doing so provides the advantage of being able to visually observe anomalies in given data, as shown in Figures 1 and 4 of Zhou. Further, doing so allows for the ability to adjust parameters of the model to trade-off false positives and false negatives (Zhou, p. 670, Section 5.3).

Regarding claim 28, Itou in view of Zhou teaches the method of claim 27.
Zhou further teaches the method, 
wherein the third model generates one or more additional indications of which portions of the given data item and the reconstruction of the given data item are similar (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . in particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA [Robust Deep Autoencoder] emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased to trade-off false-positives for false negatives.” See also Zhou, p. 672, Figure 4, which shows at least four instances of generating indications of which portions of the given data item and the reconstruction of the given data item are similar.), and 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more indications and the one or more additional indications generated by the third model (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . in particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased to trade-off false-positives for false negatives.” See also Zhou, p. 672, Figure 4.).

Regarding claim 31, Itou teaches the method of claim 21.
Itou does not disclose the method, further comprising: 
deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item, 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item.
However, Zhou teaches the method, further comprising: 
deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . In particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased [deemphasizing one or more of the differences] to trade-off false-positives for false negatives. Accordingly, the optimal                         
                            λ
                        
                     should balance both false-positive and false-negative rates. Thus, we use the F1-score to select the optimal                         
                            λ
                        
                    .” See also Zhou, p. 672, Figure 4.), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 672, Figure 4, “This figure shows how the sparsity of                         
                            S
                             
                        
                    changes with different                         
                            λ
                        
                     values.” Figure 4 shows instances of detected anomalies, including false positives and false negatives.).
Both Itou and Zhou are directed to anomaly detection using deep autoencoders. It would have been obvious to one ordinary skill in the art before the effective filing date to modify Itou to include deemphasizing one or more differences between the given data item and the reconstruction of the given data item, as disclosed in Zhou, to yield predictable results of adjusting parameters for the model. Doing so provides the advantage of adjusting parameters of the model to trade-off false positives and false negatives (Zhou, p. 670, Section 5.3).

Regarding claim 32, Itou teaches the method of claim 21.
Itou does not disclose the method, further comprising: 
emphasizing one or more of the differences between the given data item and the reconstruction of the given data item, 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more emphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item. 
However, Zhou teaches the method, further comprising: 
emphasizing one or more of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . In particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error [emphasizing one or more of the differences] by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased  to trade-off false-positives for false negatives. Accordingly, the optimal                         
                            λ
                        
                     should balance both false-positive and false-negative rates. Thus, we use the F1-score to select the optimal                         
                            λ
                        
                    .” See also Zhou, p. 672, Figure 4.), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more emphasized differences and one or more other ones of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 672, Figure 4, “This figure shows how the sparsity of                         
                            S
                             
                        
                    changes with different                         
                            λ
                        
                     values.” Figure 4 shows instances of detected anomalies, including false positives and false negatives.).
Both Itou and Zhou are directed to anomaly detection using deep autoencoders. It would have been obvious to one ordinary skill in the art before the effective filing date to modify Itou to include emphasizing one or more differences between the given data item and the reconstruction of the given data item, as disclosed in Zhou, to yield predictable results of adjusting parameters for the model. Doing so provides the advantage of adjusting parameters of the model to trade-off false positives and false negatives (Zhou, p. 670, Section 5.3).

Regarding claim 33, Itou teaches the method of claim 21.
Itou does not teach the method, further comprising: 
deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item; and 
emphasizing one or more other ones of the differences between the given data item and the reconstruction of the given data item, 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and the one or more emphasized differences.
However, Zhou teaches the method, further comprising: 
deemphasizing one or more of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . In particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased [deemphasizing one or more of the differences] to trade-off false-positives for false negatives. Accordingly, the optimal                         
                            λ
                        
                     should balance both false-positive and false-negative rates. Thus, we use the F1-score to select the optimal                         
                            λ
                        
                    .” See also Zhou, p. 672, Figure 4.); and 
emphasizing one or more other ones of the differences between the given data item and the reconstruction of the given data item (Zhou, p. 670, Section 5.3, “As shown in Figure 4 our experiment proceeds as follows.                         
                            λ
                        
                     is used to control the sparsity of                         
                            S
                        
                    . In particular, a small                         
                            λ
                        
                     places a small penalty on                         
                            S
                        
                    , and the RDA emphasizes minimizing the reconstruction error [emphasizing one or more of the differences] by marking many images as anomalous and giving rise to many false-positives.                         
                            λ
                        
                     then can be increased  to trade-off false-positives for false negatives. Accordingly, the optimal                         
                            λ
                        
                     should balance both false-positive and false-negative rates. Thus, we use the F1-score to select the optimal                         
                            λ
                        
                    .” See also Zhou, p. 672, Figure 4.), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the one or more deemphasized differences and the one or more emphasized differences (Zhou, p. 672, Figure 4, “This figure shows how the sparsity of                         
                            S
                             
                        
                    changes with different                         
                            λ
                        
                     values.” Figure 4 shows instances of detected anomalies, including false positives and false negatives.).
Both Itou and Zhou are directed to anomaly detection using deep autoencoders. It would have been obvious to one ordinary skill in the art before the effective filing date to modify Itou to include deemphasizing and emphasizing one or more differences between the given data item and the reconstruction of the given data item, as disclosed in Zhou, to yield predictable results of adjusting parameters for the model. Doing so provides the advantage of adjusting parameters of the model to trade-off false positives and false negatives (Zhou, p. 670, Section 5.3).

Regarding claim 40, claim 40 is directed to a system comprising elements recited in claim 27. Therefore, the rejection made to claim 27 is applied to claim 40.

Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Medel et al. (“Anomaly Detection in Video Using Predictive Convolutional Long Short-Term Memory Networks,” December 2016, arXiv:1612.00390v2 [cs.CV], pp. 1-27) (“Medel”).
Regarding claim 29, Itou teaches the method of claim 25.
Itou does not disclose the method, further comprising: 
determining pairs such that each of the pairs comprises one of the data items and the additional reconstruction of another one of the data items; 
providing the pairs to a third model to cause the third model to, with respect to each of the pairs, generate an indication of whether the corresponding data item and additional reconstruction of the pair are similar; 
providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the corresponding data item and additional reconstruction of each of the pairs are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications; and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.
However, Medel teaches the method, further comprising: 
determining pairs such that each of the pairs comprises one of the data items and the additional reconstruction of another one of the data items (Medel, p. 3, Section 3, “When using a simple encoder-decoder model, the target values of the model determine the model application. When the target output is the input [one of the data items], the model creates a reconstruction of the input video sequence. When the target output is subsequent frames [the additional reconstruction of another one of the data items], the model learns to predict the future of the video sequence. The simple encoder-decoder model is improved by combining the reconstruction and prediction models into a composite model, as seen in Fig. 3. Both the current and future video sequences are target outputs.”); 
providing the pairs to a third model to cause the third model to, with respect to each of the pairs, generate an indication of whether the corresponding data item and additional reconstruction of the pair are similar (Medel, p. 5, Section 4.3, “The learned models successfully reconstruct the past and predict the future. An example of reconstruction and prediction of both a regular and anomalous video sequence is depicted in Figure 5.”); 
providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the corresponding data item and additional reconstruction of each of the pairs are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications (Medel, p. 5, Section 4.2, “The cost function of eq. (6) was optimized with RMSProp. … We used a mini-batch of five video sequences and trained the models for up to 25,000 iterations.”); and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item (Medel, p. 4, Section 3.2, “The quantitative evaluation algorithm considered here is based on a regularity score that is computed from the error values. The regularity score normalizes the error of the reconstruction between zero and one with respect to the other reconstructions from the same video, as different videos may have different notions of abnormality. … Video sequences containing normal events have a higher regularity score since they are similar to the data used to train the model, while sequences containing abnormal events have a lower regularity score.”), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model (Medel, p. 4, Section 3.2, “Distinct local minima or scores below a certain threshold from a time series of regularity scores can therefore be used to locate abnormal events.”).
Both Itou and Medel are directed to anomaly detection using encoder-decoder neural networks. It would have been obvious to one ordinary skill in the art before the effective filing date to modify the method in Itou to include determining pairs and detecting anomalies, as disclosed in Medel. Doing so allows for the use of anomaly detection in the application of predicting the evolution of a video sequence from a small number of input frames (Medel, p. 1, Abstract).

Regarding claim 30, Itou teaches the method of claim 21.
Itou does not disclose the method, further comprising: 
determining subsets of data items such that each of the data item subsets comprise at least two data items of the data items; 
providing the data item subsets to a third model to cause the third model to, with respect to each of the data item subsets, generate an indication of whether the two data items of the data item subset are similar; 
providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the two data items of each of the data item subsets are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications; and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item, 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model.
However, Medel discloses the method, further comprising: 
determining subsets of data items such that each of the data item subsets comprise at least two data items of the data items (Medel, p. 3, Section 3, “When using a simple encoder-decoder model, the target values of the model determine the model application. When the target output is the input [one of the data items], the model creates a reconstruction of the input video sequence. When the target output is subsequent frames [the additional reconstruction of another one of the data items], the model learns to predict the future of the video sequence. The simple encoder-decoder model is improved by combining the reconstruction and prediction models into a composite model, as seen in Fig. 3. Both the current and future video sequences are target outputs.”); 
providing the data item subsets to a third model to cause the third model to, with respect to each of the data item subsets, generate an indication of whether the two data items of the data item subset are similar (Medel, p. 5, Section 4.3, “The learned models successfully reconstruct the past and predict the future. An example of reconstruction and prediction of both a regular and anomalous video sequence is depicted in Figure 5.”); 
providing given reference feedback to the third model to cause the third model to assess the generated indications against the given reference feedback, the given reference feedback indicating that the two data items of each of the data item subsets are not similar, the third model updating one or more configurations of the third model based on the third model's assessment of the generated indications (Medel, p. 5, Section 4.2, “The cost function of eq. (6) was optimized with RMSProp. … We used a mini-batch of five video sequences and trained the models for up to 25,000 iterations.”); and 
providing the given data item and the reconstruction of the given data item to the third model to cause the third model to assess the differences between the given data item and the reconstruction of the given data item, the third model generating an indication that the given data item and the reconstruction of the given data item are not similar based on the differences between the given data item and the reconstruction of the given data item (Medel, p. 4, Section 3.2, “The quantitative evaluation algorithm considered here is based on a regularity score that is computed from the error values. The regularity score normalizes the error of the reconstruction between zero and one with respect to the other reconstructions from the same video, as different videos may have different notions of abnormality. … Video sequences containing normal events have a higher regularity score since they are similar to the data used to train the model, while sequences containing abnormal events have a lower regularity score.”), 
wherein detecting the anomaly comprises detecting the anomaly in the given data item based on the indication generated by the third model (Medel, p. 4, Section 3.2, “Distinct local minima or scores below a certain threshold from a time series of regularity scores can therefore be used to locate abnormal events.”).
Both Itou and Medel are directed to anomaly detection using encoder-decoder neural networks. It would have been obvious to one ordinary skill in the art before the effective filing date to modify the method in Itou to include determining pairs and detecting anomalies, as disclosed in Medel. Doing so allows for the use of anomaly detection in the application of predicting the evolution of a video sequence from a small number of input frames (Medel, p. 1, Abstract).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fowler et al. (“Anomaly Detection and Reconstruction From Random Projections,” January 2012, IEEE Transactions on Image Processing, Vol. 21, No. 1, pp. 184-195) (“Fowler”) is directed to employing projection-domain anomaly detection, permitting anomaly and normal pixel classes to be separately reconstructed in order to improve the representation of the anomaly pixels (Fowler, Abstract).
Malhotra et al. (“LSTM-based Encoder-Decoder for Multi-Sensor Anomaly Detection,” 2016, ICML 2016 Anomaly Detection Workshop, arXiv:1607.00148v2 [cs.AI], 5 pages) (“Malhotra”) discloses a Long Short Term Memory Network based Encoder-Decoder scheme for Anomaly Detection (EncDec-AD) (Malhotra, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124